DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 11/03/2021 in which claims 1-9, and 11-12 are presented for examination.

Priority
Acknowledgment is made of applicant’s Provisional Application No. 62/780,107, filed on 12/14/2018.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because 
The claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for receiving data (airline data which is non-functional descriptive material) from multiple sources, identifying a unique identifier within the sources, recognizing a sequence or pattern in data records in relation to the unique identifier, repeat the steps multiple times, generate parameters based on the unique identifier, and storing the data in a data access module.  This judicial exception is not integrated into a practical application because it covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “data processing system”, “user terminal”, “data carrier device”, “processor”, “memory”, and “data storage”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “processors” or “memories”, the steps in the context of the claims could amount to a user manually observing data, recognizing patterns in the mind.  Accordingly, the claim recites an abstract idea.
	The claim is also not integrated into a practical application because there’s no conclusory function of how to apply the recognized pattern in a meaningful way such as at least displaying an output for how the multiple recognized sequences relate to one another in an interface.  Applicant attempted to address this problem by adding the last limitation to the claim which allows a user terminal to access the values by storing the values, however, data storage is insignificant extra-solution activity as defined in MPEP 2106
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with 

Claims 2-5 are dependent on claim 1 and include all limitations of claim 1.  Claims also include further clarification on parameter values being associated with user performance, wherein this limitation is further defining the type of data that is received, and therefore doesn’t break away from the reasons for the identified abstract idea because the same mental idea can be applied in the same way. 

Claims 6-7 are dependent on claim 1 and include all limitations of claim 1.  Claims also include a way to combine or infer two or more identifiers in order to recognize a unique characteristic, wherein this limitation is a further observation of the data in order to come to the same recognition of a unique object, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claims 9-12 include different means for completing the functionality described in claim 1.  Claims include other devices such as “user terminal”, “data carrier device”, “processor”, “memory”, “cloud computing platform”, and “data storage”, wherein these 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richman et al. US 6631384 B1 (hereinafter referred to as “Richman”).

As per claim 1, Richman teaches:
A method of processing data, the method comprising the steps of 
a) receiving, by a data processing system, a plurality of data resources from one or more data sources (Richman, column 2, lines 10-15 – Data access component is interpreted as a means for receiving data resources.  Lines 32-35 – Sets of data records from different sources are interpreted as one or more resources), 
wherein the plurality of data resources comprise airline data and refer to one or more of: 
flight number; flight date; flight departure time; flight arrival time; departure airport; arrival airport; flight route; aircraft type; or aircraft identity; (Richman, column 2, lines 8-15 – Aircraft data); 
b) processing, by the data processing system one or more of the plurality of data resources to determine a unique data identifier from one of the plurality of data resources (Richman, column 2, lines 15-20 – At least one of the data fields comprises an identifier identifying one individual object.  See also Column 22, lines 10-20 – A registration number for aircraft is unique to registered aircraft, wherein this could be used as the criteria); 
c) processing, by the data processing system one or more of the plurality of data resources to identify one or more data records associated with the unique data identifier identified in step b) (Richman, column 2, lines 10-15 – A user interface component receives user-selected criteria for field values of the data fields, and an analysis component is configured for analyzing the data records including identifying the selected data records); 
d) generating, by the data processing system a data sequence comprising the unique data identifier and the one or more data records associated with that unique data identifier (Richman, column 2, lines 20-27 – An analysis component is configured for analyzing the data records including identifying the selected data records according to a chronological sequence of events for individual objects covered by the selected data records); 
e) iterating steps b), c) and d) one or more times to generate a plurality of data sequences, each of the data sequences comprising a unique data identifier and the one or more data records associated with that unique data identifier (Richman, column 7, lines 50-60 – Analysis module can repeat a cycle of gathering data which results in allowing comparison of aircraft results to an intermediary file); 
f) processing, by the data processing system the plurality of data sequences to generate a plurality of data parameter values wherein each of the plurality of data parameter values are linked to a unique data identifier and is a measure of performance of a pilot associated with the unique data identifier (Richman, column 6, lines 20-28 – Pilot behavior could be one of the data points, wherein a pilot is associated with the unique identifier of the aircraft because he/she is flying it); and 
 (g) allowing a user terminal to access a subset of one or more data parameter values by storing, by the data processing system, the subset of one or more data parameter values in a data access module that is accessible to the user terminal (Richman, column 7, lines 50-60 – Results are stored to an intermediary file which allows the user to view them through a graphizer, wherein the graphizer is interpreted as residing in a user terminal).

As per claim 2, Richman teaches:
A method according to Claim 1, wherein the one or more data parameter values are associated with the user's performance (Richman, column 6, lines 20-28 – Pilot behavior could be one of the data points, wherein behavior is interpreted as performance).

As per claim 3, Richman teaches:
A method according to Claim 1, wherein the one or more data parameter values are associated with the performance of a group of users (Richman, column .

As per claim 4, Richman teaches:
A method according to Claim 1, wherein the method comprises the further step of generating, by the data processing system, a performance measure based on 1 or more data parameter values (Richman, column 4, lines 14-25 – Analysis module 390 operates on the individual operators for which various statistical performance measures are used to derive an aggregate score).

As per claim 5, Richman teaches:
A method according to Claim 4, wherein the method comprises the step of generating, by the data processing system, a performance measure relative to the performance of other users (Richman, column 13, lines 47-55 – Module 330 calculates rank and percentile values for each aircraft for each variate relative to all aircraft).

Claim 9 is directed to a data processing system performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 9.

As per claim 11, Richman teaches: 
A data processing system according to Claim 9, wherein the system, further comprises a network interface, configured such that a user terminal may access one or more of the plurality of data parameter values stored in the data access module (Richman, column 7, lines 50-60 – Results are stored to an intermediary file which allows the user to view them through a graphizer, wherein the graphizer is interpreted as an interface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Richman in view of Parikh et al. US 20180097800 A1 (hereinafter referred to as “Parikh”).

As per claim 6, Richman doesn’t explicitly teach combining multiple identifiers to 
A method according to Claim 1, wherein in the step b) the unique data identifier is generated by combining two or more data identifiers (Parikh, [0006] – Metadata information includes one or more of a confidence score indicating a degree of certainty of using the identifier to identify its corresponding user, a weight indicating a relevant importance of the identifier with respect to other identifiers on the list, connections between the identifier and other identifiers on the list, where the connections can be represented by an ID graph, a timestamp of the identifier, and frequency of events associated with the identifier).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Richman’s invention in view of Parikh in order to include a confidence score for determining if multiple identifiers make up one unique identifier for data; this is a known function in computer network systems with data that comes from multiple sources and is advantageous in accurately identifying a user or other data within a system (Parikh, paragraph [0030]).

As per claim 7, Richman as modified with Parikh teaches:
A method according to Claim 1, wherein in the step b) the unique data identifier is inferred from two or more other data identifiers (Parikh, [0006] – Metadata information includes one or more of a confidence score indicating a degree of certainty of using the identifier to identify its corresponding user, a weight indicating a relevant importance of the identifier with respect to other identifiers on the list, connections between the identifier and other identifiers on the list, where the .

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Richman in view of in view of Carasso et al. US 20140236971 A1 (hereinafter referred to as “Carasso”).

As per claim 8, Richman doesn’t explicitly teach a carrier device, however, Carasso teaches:
A data carrier device comprising computer executable code for performing a method according to Claim 1 (Carasso, [0033] – Carrier and other wired media and wireless media).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Richman’s invention in view of Carasso in order to include a data carrier as part of the possible devices; this is a simple substitution of possible devices that could use the same functions, and it would yield similar results (Carasso, paragraph [0033]).

As per claim 12, Richman explicitly teach cloud computing, however, Carasso teaches:
A data processing system according to Claim 9, wherein the system is instantiated in a cloud computing platform (Carasso, [0030] – One or more client devices may be included in cloud network).
.

Response to Arguments
Applicant’s arguments filed 11/03/2021 have been fully considered but they are not persuasive.  
Argument:  Applicant argues on page 7 of Remarks that claims do not recite an abstract idea that can be practically performed in the human mind at least since, as clarified in amendments, that steps are performed by a data processing system and that the final step allows the data parameters to be accessed by a user terminal.  
In Response:  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the components are programmed to implement the steps in the claims, this is insufficient in overcoming a judicial exception.  “Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”  See MPEP 2106.05(b)

Argument:  Applicant argues on page 9 of Remarks that the claims are implemented in a practical application by allowing a user to access a subset of results from the system.
In Response:  MPEP details what a limitation that is indicative of integration in a practical application.  However, this section states, that applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.  
The MPEP also gives an instance for what limitations are NOT indicative of integration into a practical application including: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  
Based on these MPEP guidelines, and others that are less relevant to this case, but have nevertheless been considered, the claims recite an abstract idea that is implemented with general computer components as well as linked to a particular technology such as airline data.  The addition of storing the subset of values in a computer component in order to allow the user terminal to access the data isn’t more than linking the abstract idea to a general storage repository of a computer with an intended possible use of access by another general computer component such as a terminal.

Applicant’s arguments with respect to the prior art adequately teaching or suggesting the claims have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Brower et al. US 20140358944 A1 teaches assessing user performance in a community of users of data storage resources (Title).
Olives et al. US 20130275186 A1 teaches a merchant benchmarking tool that can be used to compare merchant peer groups (Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

January 5, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152